Sherwin, J.
On the 8th day of April, 1907, the defendant issued to George II. Craine a policy of insurance, denominated a “limited health policy,” agreeing to pay him the sum of $25 a week for temporary disability, for a period not in excess of twenty-six consecutive weeks duration, and agreeing to pay him for ¡lermanent ' disability in the following language: “(2) In a sum equal to one hundred weeks indemnity for temporary' disability as aforesaid, to be paid to him upon satisfactory proof at the company’s home office, in Hartford, Connecticut, that he has, as the result of disease contracted during the term of this policy, entirely and irrecoverably lost the sight of both eyes, or by incurable paralysis permanently and entirely lost the use of both hands or both feet, or of one hand and one foot, and also that on account of either of said conditions he has been for one year, and will be thereafter and during life, permanently disabled from engaging in any work or occupation for wages or profit.” The insured died on July 6, 1907, as the result of cerebral apoplexy, and in January, 1909, this suit was commenced] to recover the full indemnity provided for in the secondj clause of the policy. The petition alleged that as the re-f suit of apoplexy the insured had “entirely and irrecover-| ably lost the sight of both eyes, and by incurable paralysis! permanently and entirely lost the use of both hands and both feet; and that on account of-said conditions he has been for one year, and will be thereafter and forever per-< manently disabled from engaging in any work or occupation for wages or profit.” A demurrer to the petition, *135which raised the question of the right of the plaintiff to recover $2,500 under the policy, was sustained, and the plaintiff’s appeal brings the question to us for review. .
The entire contract clearly shows that it is not one insuring the life of Oraine. It insures against loss on account of temporary and permanent disability, as the terms are ordinarily used and understood. The word “disability” does not express the same meaning as the word “death;” nor is it ordinarily used as signifying the same thing. “Disability” is defined as a want of compe; tent power, strength, or physical ability; weakness; incapacity; impotence. Oentury Diet. None of the lexicographers, so far as we are advised, give it any broader meaning, and the appellant has cited no case in which it is held to mean death. It is a rule that the language of contracts shall be given its ordinary and usual meaning, unless it is clear that some other meaning was intended by both parties. Here nothing appears that indicated an exception to the rule. Indeed, the very language used negatives any such thought. The indemnity was to be paid .to the insured, and then, only upon proof that he had been disabled for a year, and “that he will be thereafter and during life” permanently disabled. The words “temporary or permanent disability” are used' in many places in the policy, and there is not a word therein indicating that liability was to be incurred for death. The back of the policy has in print on the folder the following: “The Travelers’ Insurance Company of Hartford, Connecticut. Limited Health Policy on Life of George H. Oraine;” and the appellant. contends that the statement that it was a “limited health policy on the life” of the insured is sufficient warrant for holding the defendant liable in this case. It is sufficient answer to say that the indorsement was no part of the contract, and it is not to be presumed that the insured relied thereon rather than upon his contract. Where an accident insurance policy provided for a *136weekly indemnity, not exceeding a certain number of weeks, for total “disability,” and the insured died within twenty-four hours after the accident, it was held that his estate could not recover for the full period, as death can not be said to be disability. Rosenbury v. Fidelity & Casualty Company, 14 Ind. App. 625 (43 N. E. 317). A weekly indemnity insurance policy agreed to indemnify the insured against injury resulting in disability caused by external means, etc., and provided that the death of the insured should immediately terminate all liability under the policy. There was no provision in express terms as to the death of the insured and providing a payment therefor. Held, that the death of the insured, caused by accidental means, was not a disability within the meaning of the policy. Burnett v. Railway O. & E. Assn., 107 Tenn. 185 (64 S. W. 18). See, also, Hall v. Ins. Co., 96 Ga. 413 (23 S. E. 310); Brown v. Casualty Co. (C. C.) 95 Fed. 935. The demurrer was rightly sustained, and the judgment is affirmed.